MEMORANDUM **
California state prisoner Dwayne Antoine Hampton appeals the district court’s denial of his petition for writ of habeas corpus. He asserts that his right to effective assistance of counsel under the Sixth Amendment and his due process rights under the Fourteenth Amendment were violated in the California state courts.
We conclude that the state court’s application of Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), to the ineffective assistance of counsel challenges was objectively reasonable. See Woodford v. Visciotti, 537 U.S. 19, 24-25, 123 S.Ct. 357, 154 L.Ed.2d 279 (2002); Morrison v. Estelle, 981 F.2d 425, 427 (9th Cir.1992). Even assuming Hampton’s counsel was ineffective, Hampton has been unable to show, as he must, “that the deficient performance prejudiced the defense.” Strickland, 466 U.S. at 687, 104 S.Ct. 2052.
The state court’s determination that Hampton’s due process rights were not violated was an objectively reasonable application of clearly established federal law. See Wiggins v. Smith, 539 U.S. 510, 520-21, 123 S.Ct. 2527, 156 L.Ed.2d 471 (2003). And even if a due process violation occurred, any error that may have occurred did not have a “substantial and injurious effect or influence in determining” the outcome. Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993).
Thus, because the state court did not apply federal law in an objectively unreasonable manner, the district court properly denied Hampton’s petition.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.